                                UNITED STf'-TES DISTRICT COURT
                                          1  for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Joseph Ryan Griffin                                                  Docket No. 4:12-CR-41-lH

                                Petition for Action on Supervised Release

COMES NOW C. Lee Meeks, Jr., U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Joseph Ryan Griffin, who, upon an earlier plea of guilty to
Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18 U.S.C. §
924(c)(l)(A), Possession of a Stolen Firearm, in violation of 18 U.S.C. § 922G), and two counts of Aiding
and Abetting, in violation of 18 U.S.C. § 2, was sentenced by the Honorable Malcolm J. Howard, Senior
U.S. District Judge, on August 14, 2012, to the custody of the Bureau of Prisons for a term of 72 months.
It was further ordered that upon release from imprisonment the defendant be placed on supervised ri:lease
for a period of 60 months.

   Joseph Ryan Griffin was released from custody on November 30, 2016, at which time the term of
supervised release commenced.

    On December 18, 2017, the court approved a Violation Report.agreeing to take no action after the
defendant submitted to urinalysis that returned positive for illegal drug use and was in arrears on his court
indebtedness. Griffin was referred for substance abuse counseling as a result of the positive drug test.

    On August 6, 2018, the court approved a Petition for Action on Supervised Release ordering the
defendant to adhere to a 30-day curfew with electronic monitoring after the defendant submitted to
urinalysis that returned positive for illegal drug use. Increased substance abuse counseling was also
recommended.

    On April 25, 2019, the court approved a Petition for Action on Supervised Release ordering the
defendant to participate in the home detention program for a period not to exceed 30 days, with electronic
monitoring, after the defendant submitted to urinalysis that returned positive for illegal drug use, and was
in arrears on his court indebtedness.

    On January 7, 2020, the court approved a Petition for Action on Supervised Release ordering the
defendant to adhere to a 60-day curfew with electronic monitoring and alcohol abstinence after the
defendant submitted to urinalysis that returned positive for illegal drug use.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On February 18, 2020, the defendant submitted to urinalysis that returned positive on an
instant field test. When confronted with the violation, Griffin admitted that on or about February 15, 2020,
he walked to his neighbor's house and consumed a beer. The defendant als9 admitted that after smoking a
cigarette he borrowed from a person next door, he felt strange. The defendant did not contest the validity
of the dru'g test results.· After the home contact concluded, the probation officer transported Griffin to PORT
Health Services in Morehead City, North Carolina, where he will be receiving substance abuse counseling
services. According to the defendant, he met with staff and has scheduled another appointment to begin
treatment services. On February 23, 2020, the drug test returned positive for cocaine from the laboratory.
      Joseph Ryan Griffin
      Docket No. 4:12-CR-41-lH
      Petition For Action
      Page2




      As a sanction for violating the alcohol abstinence condition and testing positive for illegal substances, the
      probation officer respectfully recommends the previously imposed 60-day curfew with electronic
      monitoring be modified to 90 days home detention with electronic monitoring. As a result of this
      modification, the curfew will be replaced with home detention for the remaining period of location
      monitoring with a new termination date of April 11, 2020. This sanction has been effective previously with
      limiting Griffin's activities without causing scheduling difficulties with employment. In consideration of
      the defendant's financial obligation to the court, it is recommended the government pay for the electronic
      monitoring services. The defendant will be participating in substance abuse counseling to address his
      continued addiction issues. Additionally, the probation officer will continue efforts to address the
      defendant's thinking through cognitive initiatives.

      The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

      PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

          1. The defendant's 60-day curfew with electronic monitoring is modified to 90 days home detention
             with electronic monitoring. The defendant shall abide by all cond_itions and terms of the home
             detention program for the remaining period of location monitoring ending April ·11, 2020. The
             defendant shall be restricted to his residence at all times except for pre-approved and scheduled
             absences for employment, education, religious activities, treatment, attorney visits, court
             appearances, court obligations or other activities as approved by the probation officer. The
             defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
             abide by all program requirements, instructions and procedures provided by the supervising officer.
      Except as herein modified, the judgment shall remain in full fo_rce and effect.

      Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                            is true and correct.


      Isl David W. Leake                                    Isl C. Lee Meeks, Jr.
      David W. Leake                                        C. Lee Meeks, Jr.
      Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                            200 Williamsburg Pkwy, Unit 2
                                                            Jacksonville, NC 28546-6762
                                                            Phone: 910-346-5105
                                                            Executed On: February 25, 2020




I
I .
Joseph Ryan Griffin
Docket No. 4:12-CR-41-lH
Petition For Action
Page3


                                      ORDER OF THE COURT

Considered and ordered this    3  ;'!::f day of   MYL~,f-   2020,' and ordered filed and
made a part of e reco ds in the above case.
